

116 HR 7002 IH: Stop Coronavirus Scams Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7002IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Steil introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to increase the penalties for trafficking in counterfeit goods, services, or drugs related to a major disaster or emergency, and for other purposes.1.Short titleThis Act may be cited as the Stop Coronavirus Scams Act.2.Trafficking in counterfeit goods, services, or drugs related to major disasters or emergenciesSection 2320(b) of title 18, United States Code, is amended by adding at the end the following: (4)Goods, services, or drugs related to major disasters or emergenciesWhoever commits an offense under subsection (a) involving any good, service, or drug that is related to a presidentially declared major disaster or emergency (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122))—(A)in the case of an offense described in paragraph (1)—(i)if an individual, shall be fined not more than $4,000,000 or imprisoned not more than 20 years, or both, and, if a person other than an individual, shall be fined not more than $10,000,000; and(ii)for a second or subsequent offense, if an individual, shall be fined not more than $10,000,000 or imprisoned not more than 40 years, or both, and if other than an individual, shall be fined not more than $30,000,000;(B)in the case of an offense described in paragraph (2)(A), if an individual, shall be fined not more than $10,000,000 or imprisoned for not more than 40 years, or both, and if other than an individual, shall be fined not more than $30,000,000; (C)in the case of an offense described in paragraph (2)(B), if an individual, shall be fined not more than $10,000,000 or imprisoned for any term of years or for life, or both, and if other than an individual, shall be fined not more than $30,000,000; and (D)in the case of an offense described in paragraph (3)—(i) if an individual, shall be fined not more than $10,000,000, imprisoned not more than 40 years, or both, and if other than an individual, be fined not more than $30,000,000; and (ii)for a second or subsequent offense, if an individual, shall be fined not more than $30,000,000, imprisoned not more than 60 years, or both, and if other than an individual, shall be fined not more than $60,000,000..